Title: To Thomas Jefferson from James Smith, [25 September 1786]
From: Smith, James
To: Jefferson, Thomas



L’hotel Warsovie, Rue neuve des bons enfans, Monday night [25 Sep. 1786]

I beg pardon of your Excellency for giving you but short notice of my departure. The fact is that the letter which I waited to determine me to go or stay arrived but to day. I shall therefore quit  Paris certainly Wednesday morning and if you have anythings to send shall esteem myself honored with the conveyance of them. At the same time I must thank your excellency for the civilities I have received from your hands. I am sorry that pressing circumstances prevent me from going by the way of Rouen. I shall be retarded upon enquiry two if not three days and much more fatigued than by the way of Calais. I had fixed upon chusing the former road and am obliged to cede to necessity and the zeal I had to serve my country by that means must change into regret. Perhaps we shall be made acquainted with the advantage of sending our rice to Havre when you yourself shall be better informed of its utility; and then the propositions coming from the best authority will have greater weight and be sooner followed. In some conversation your Excellency did me the honor of mentioning to me an Abbé who was going to set up a boarding house. I took the liberty then of disapproving of the plan from the authority of Monsr. Mercier because I did not know the person nor his intentions in detail. Since, I have found that it is Monsr. L’Abbé André, formerly my preceptor who with the meekness of the lamb in his exterior, I believe has not more guile. He was recommended to me by the president de Salaberri, at whose chateau I passed so much agreable time last winter, for a man of litterature and of worth. He has been French master to two or three of my American friends who have always spoke highly of him, so that if your Excellency should find any persons willing to adopt his plan under his direction you may safely say what I have written on his account.
Knowing that your Excellency has received a dislocation I shall not require an answer in writing with out it is as well as I wish. If what is to be sent can be made up and delivered Tuesday night your Excellency will confer an additional favor upon those already bestowed upon your very humble and obed. sevt.,

James Smith

